DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-8, 10-11, 13-23, 25-26 and 28-30 have been examined in this application. Claims 9, 12, 24 and 27 are cancelled. Claims 1-8, 10-11, 13-23, 25-26 and 28-30 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 11/4/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Priority
Receipt is acknowledged of certified copies of foreign priority application KR 2018/0123504 dated 10/17/2018 as required by 37 CFR 1.55. 

Response to Arguments
In response to the “Arguments and Amendments” dated 11/4/2021, the Applicant argues that the amended claim language overcomes the 112(f) invocation. The amended claim language overcomes the majority of the 112(f) invocations. However, there is still a 112(f) invocation for the term “input device”. The term “input device” is a generic placeholder and the claim language does not include sufficient structure to avoid the 112(f) invocation. For example, would software in the vehicle constitute an input device? Please see 112(f) section below for additional details. 
With respect to the “Claim Rejections – 35 U.S.C. 112” section on pages 12-15, the Applicant argues that the amended claim language overcomes the 112(b) rejections. This argument is persuasive. Therefore, the 112(b) rejections are withdrawn.  
With respect to the “Claim Rejections – 35 U.S.C. 103” section on pages 15-18, the Applicant argues that the prior art does not disclose the amended claim language. In particular, the Applicant argues on page 16 that the prior art does not disclose “wherein the priority setting information comprises priority between a new operation request signal corresponding to the operation request message and at least one existing operation request signal corresponding to at least one in-vehicle input”. The Applicant argues that Konet merely discloses “immanency” which refers to a temporal cost or spatial distance for a vehicle 3200 and “urgency” which refers to a measure of temporal or spatial distance available for using the vehicle operation assistance information to traverse a vehicle transport network. The Applicant argues that Konet is silent on whether the urgency information may indicate a priority between two action requests. However, the immanency and urgency information in Konet is used to determine a priority between new and existing action requests. For example, in Konet paragraphs [0090-0093]; Fig. 4 Steps 4100-4300 the immanency and urgency of a vehicle action is determined. Then based on this information, a utility is determined in Step 4400. The Utility determination in 4400 is further detailed in Fig. 7 Step 7100 paragraphs [0148-0153]. At this step a current urgency is evaluated and compared to an existing urgency. Therefore, as detailed in paragraph [0152] if the previous urgency is higher, it will take precedent and the new action request will not control a vehicle output.  However, as detailed in paragraph [0153], if the previous urgency is within the current urgency, the new action will be evaluated at step 7200 and potentially control a vehicle output. Therefore, the immanency/ urgency information for a new vehicle action request can determine priority between the new operation request and the at least one existing operation request. This is just one illustrative example. The same approach to using immanency/ urgency information to prioritize a new operation request is shown at other points in the information evaluation process and in other embodiments. For example, a similar process is described in Fig. 21 when the output is steering, acceleration etc. through the powertrain 1200. Furthermore, in both of these embodiments, the existing operation request being overrode corresponds to an in-vehicle input, the user interface or the manual control of a vehicle through acceleration pedal, steering command etc. [0040, 0050]. Please see 103 section below for additional details. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 1, “an input device” in the limitation “an input device configured to receive at least one in-vehicle input from a user”
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) An “input device” is interpreted to be a remote control receiver, a microphone to receive voice control, brake pedal, the accelerator pedal, the transmission lever, light lever, etc. as detailed in the specification on page 13 ln. 30-31 and page 14 ln. 5-10.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-11, 13, 16-20, 23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Konet et al. (US 2016/0375767 A1) in view of Chen et al. (US 2008/0095163 A1) in further view of Martin et al. (US 2016/0362084 A1).

As per Claim 1, Konet et al. discloses a vehicle comprising: 
a plurality of output devices ([0040, 0050]; Fig. 1 Powertrain 1200 controlling steering, acceleration/ deceleration etc. and user interface 1350 including display and audio output); 
an in-vehicle input device configured to receive at least one in-vehicle input from a user ([0040, 0050-0051, 0228] Acceleration pedal, steering wheel and user interface 1350 receive input from the driver); 
a communication circuitry configured to receive an operation authentication message including an operation request message, identifier information, and priority setting information from an external station ([0048, 0060, 0063, 0084, 0087, 0110, 0123]; Fig. 1, Fig. 2, Fig. 4 Step 4100 Communication unit 1320 and interface 1370 receives a vehicle operation assistance information message, including operation information (request message), identifier information and immanency/ urgency information  (priority information) from base station 2330. This message is evaluated (authenticated) before effecting vehicle output devices); and 

While Konet et al. discloses the above limitations including receiving information from an external station, Konet et al. does not explicitly disclose that the base station is a server. 

However, Chen et al. teaches: that a base station used in a similar manner to transmit relevant information to a vehicle may be a server ([0136-0138, 0281-0283]; Fig. 9-10, Fig. 50 Road side unit 100 may be a server). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Chen et al. with the motivation being to create a communication network that achieves vehicle safety performance requirements while achieving minimal communication latency as detailed in Chen et al. [0016, 0283].

Furthermore, Konet et al. discloses: 
at least one processor configured to: 
generate a new operation request corresponding to the operation request message when the identifier is confirmed based on the identifier and stored information ([0081, 0087, 0090-0092, 0125]; Fig. 4 Steps 4100-4300. Step 4300 is further detailed in Fig. 6. Step 6100 Controller 1300 generates vehicle control action signal (new operation request signal) corresponding to operation assistance information when an identifier is approved); Alternatively, this limitation is described in [0275, 0296]; Fig. 18 Steps 18100-18300. Step 18300 is further detailed in Fig. 20 Step 20100), 
determine priority between the new operation request and at least one existing operation request corresponding to the at least one in-vehicle input based on the priority setting information ([0090-0094, 0147-0153]; Fig. 4 Step 4300-4500. Fig. 4 Step 4400 further detailed in Fig. 7 Step 7100 – Determine no previous urgency, or lower urgency, is on display of user interface 1350 (input device) and therefore the new vehicle control action signal takes priority based on its immanency/ urgency information (priority setting information). Alternatively, this limitation is described in [0278, 0309, 0315, 0321-0322]; Fig. 18 Steps 18300-18400. Fig. 18 Step 18400 is further detailed in Fig. 21 Steps 21100 and 21200 Determine priority of new vehicle control action signal to automate driving based on immanency/ urgency information (priority setting information)), 
determine, as a target operation, an operation corresponding to a highest priority operation request among the new operation request and the at least one existing operation request ([0096, 0147-0153, 0194-0195]; Fig. 4 Step 4500, Fig. 7 Steps 7100 Determine new control information takes priority for display output. Alternatively, this limitation is described in [0278, 0322]; Fig. 18 Step 18400; Fig. 21 Steps 21100 and 21200 Determine automated vehicle control action takes priority), and 
control a first output device capable of performing the target operation among the plurality of output devices to perform the target operation ([0096, 0194-0195]; Fig. 4 Step 4500 Output vehicle control information through user interface 1350 display or audio (output devices; Alternatively, this limitation is described in [0278, 0322]; Fig. 18 Step 18400 Output vehicle control through powertrain 1200 (output device) control of steering, acceleration/ deceleration etc.), 
2wherein the priority setting information represents priority between the new operation request and the at least one existing operation request corresponding to at least one in-vehicle input ([0090-0094, 0147-0153]; Fig. 4 Step 4300-4500. Fig. 4 Step 4400 further detailed in Fig. 7 Step 7100 - Immanency/ urgency information (priority setting information) is used to determine new display signal takes priority. Alternatively, this limitation is described in [0278, 0309, 0315, 0321-0322]; Fig. 18 Steps 18300-18400. Fig. 18 Step 18400 is further detailed in Fig. 21 Steps 21100 and 21200 Immanency/ urgency information (priority setting information) is used to determine priority of new vehicle control action signal to automate driving)

While Konet et al. discloses the above limitations including receiving operation authentication message including the identifier information and confirming the identifier based on the identifier and stored information, Konet et al. does not explicitly disclose: the operation authentication message includes an encrypted identifier and generating a new operation request signal when the encrypted identifier is identical to an encrypted identifier stored in the memory of the vehicle. 

	However, Martin et al. teaches: the operation authentication message includes an encrypted identifier and generating a new operation request signal when the encrypted identifier is identical to an encrypted identifier stored in the memory of the vehicle ([0035-0036, 0055-0058]; Fig. 1-3 Vehicle driving command includes encryption key and is verified based on match with the key stored in the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Martin et al. with the motivation being to improve security of communication to an autonomous vehicle and avoid attacks or malicious messages being sent to the autonomous vehicle as detailed in Martin et al. [0002, 0018]. 

As per Claim 2, Konet et al. discloses the vehicle of claim 1, wherein the operation request message comprises an execution command for the target operation and is transmitted by the external server based on driving condition information of the vehicle ([0063, 0071-0072, 0107]; Base station 2330 including computing device sends vehicle operation assistance information, for example collision information, speed zone information based on location of vehicle (driving condition)).

While Konet et al. discloses the above instructions, Konet et al. does not explicitly disclose: the operation request message being authenticated by the external server. 

However, Chen et al. teaches: operation request message being authenticated by the external server ([0136-0138, 0281-0283]; Fig. 9-10, Fig. 50 Road side unit 100 may be a server and may authenticate messages received from an external device, such as another roadside unit or computer equipment, to determine whether it is relevant to particular vehicles).
The motivation to combine Konet et al. and Chen et al. is provided in rejection to claim 1. 

As per Claim 3, Konet et al. discloses the vehicle of claim 1, 

Konet et al. does not disclose: 
wherein the at least one processor is configured to control the communication

However, Martin et al. teaches:
wherein the at least one processor is configured to control the communication([0019, 0045, 0047-0050]; Fig. 1, Fig. 5 Vehicle 102 sends vehicle key and vehicle identification information, stored in storage of vehicle, to the server 142).
The motivation to combine Konet et al. and Martin et al. is provided in rejection to claim 1. 

As per Claim 4, Konet et al. discloses the vehicle of claim 1, wherein the priority setting information is generated by the external server based on driving condition information of the vehicle ([0107, 0110, 0119, 0123]; Determine immanency/ urgency information (priority information) based on current vehicle location (driving condition) and this information is used to determine priority over existing display settings or existing manual driving controls, for example).

As per Claim 5, Konet et al. discloses the vehicle of claim 1, wherein the at least one processor is configured to control the first output device to perform the target operation based on the new operation request, when the new operation request takes priority over the at least one existing operation request ([0096, 0194-0195]; Fig. 4 Step 4500 Output vehicle control information through user interface 1350 display or audio (output devices) when it takes priority to existing displayed information, as detailed in Step 4400 – Fig. 7 Step 7100. Alternatively, this limitation is described in [0278, 0322]; Fig. 18 Step 18400 Output vehicle control through powertrain 1200 (output device) control of steering, acceleration/ deceleration etc. when it takes priority over manual driving as detailed in Fig. 21 Steps 21100 and 21200).

As per Claim 8, Konet et al. discloses a server comprising: 
Examiner’s Note: See below prior art teaching reference for treatment of the term “server”. Konet et al. doesn’t explicitly teach the device used in the limitation functions is a server, but the preamble is maintained to avoid confusion. 
a communication([0063]; Fig. 2 Base station 2330 with transceiver);   
processing vehicle identifier information ([0084, 0087]; Fig. 2 Operation assistance information message may include an identifier); and
at least one processor configured to: 
transmit an execution command for a target operation in an operation request message for the vehicle based on driving condition information of the vehicle when receiving the operation request message from an external device or generating the operation request message based on the driving condition information ([0059, 0063, 0071-0072, 0096, 0278]; Fig. 4 and Fig. 18 Base station 2330 including computing device sends vehicle operation assistance information, for example collision information, speed zone information etc. to control vehicle operations, such as display/ audio, steering, acceleration/ deceleration, based on location of vehicle (driving condition) when receiving the operation assistance information from communication device 2400 (external device)),

While Konet et al. discloses the above limitations including a base station that transmits the instructions when receiving the operation message from an external device, Konet et al. does not explicitly disclose that the base station is a server and that the transmitted instructions are authenticated. 

However, Chen et al. teaches: that a base station used in a similar manner to receive information from a communication device and transmit relevant information to a vehicle may be a server that authenticates an instruction when receiving the operation request message from an external device ([0136-0138, 0281-0283]; Fig. 9-10, Fig. 50 Road side unit 100 may be a server and may authenticate messages received from an external device, such as another roadside unit or computer equipment, to determine whether it is relevant to particular vehicles). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Chen et al. with the motivation being to create a communication network that achieves vehicle safety performance requirements while achieving minimal communication latency as detailed in Chen et al. [0016, 0283].

Furthermore, Konet et al. discloses: 
4determine priority setting information corresponding to the operation request message based on the driving condition information ([0107, 0110, 0119, 0123]; Determine immanency/ urgency information (priority information) based on current vehicle location (driving condition), for example, using the steps of Fig. 5.), and 
control the communication ([0060, 0084, 0087, 0110, 0123]; Fig. 2, Fig. 4 Base station 2330 sends vehicle operation assistance information message, including operation information (request message), identifier information and immanency/ urgency information  (priority information) from base station 2330. This message is evaluated (authenticated) before effecting vehicle output devices)
wherein the priority setting information represents priority between a new operation request corresponding to the operation request message and at least one existing operation request corresponding to at least one in-vehicle input ([0090-0094, 0147-0153]; Fig. 4 Step 4300-4500. Fig. 4 Step 4400 further detailed in Fig. 7 Step 7100 - Immanency/ urgency information (priority setting information) is used to determine new display signal takes priority. Alternatively, this limitation is described in [0278, 0309, 0315, 0321-0322]; Fig. 18 Steps 18300-18400. Fig. 18 Step 18400 is further detailed in Fig. 21 Steps 21100 and 21200 Immanency/ urgency information (priority setting information) is used to determine priority of new vehicle control action signal to automated driving).

	While Konet et al. discloses sending the operation authentication message as detailed above, including identifier information, Konet et al. does not disclose: memory configured to store a vehicle identification number received from a vehicle and an encrypted identifier received from the vehicle

	However, Martin et al. teaches: memory configured to store a vehicle identification number received from a vehicle and an encrypted identifier received from the vehicle ([0019, 0045, 0047-0050, 0058-0059]; Fig. 1, Fig. 6 Data store 138 stores vehicle keys and vehicle identification information which are received from a vehicle and sends a control message to the vehicle which includes the vehicle key). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Martin et al. with the motivation being to improve security of communication to an autonomous vehicle and avoid attacks or malicious messages being sent to the autonomous vehicle as detailed in Martin et al. [0002, 0018]. 

As per Claim 10, Konet et al. discloses the server of claim 8, wherein the operation request message comprises an ([0063, 0071-0072, 0107, 0096, 0278]; Base station 2330 including computing device sends vehicle operation assistance information, for example collision information, speed zone information based on location of vehicle (driving condition) to control vehicle operations, such as display/ audio, steering, acceleration/ deceleration).

As per Claim 11, Konet et al. discloses the server of claim 8, wherein the at least one processor is configured to transmit the ([0059, 0063, 0071-0072, 0107]; Base station 2330 including computing device sends vehicle operation assistance information, for example collision information, speed zone information relative to location of vehicle (relation between driving condition and target operation)).

While Konet et al. discloses the above limitations, Konet et al. does not explicitly disclose that the transmitted information is authenticated and that the information used to authenticate the message is pre-stored information. 

However, Chen et al. teaches: messages can be authenticated based on driving condition information of the vehicle and pre-stored information about a relationship between the 10driving condition information of the vehicle and the target operation ([0100, 0150, 0283] Safety messages can be authenticated based on vehicle position information and pre-stored information about vehicle position, for example in a certain LPG group, and relationship to collision avoidance location).
	The motivation to combine Konet et al. and Chen et al. is provided in rejection to claim 8. 

As per Claim 13, Konet et al. discloses the server of claim 8, wherein the at least one processor is configured to determine the priority setting information based on the driving condition information of the vehicle and pre-stored information about a relation between the driving condition information of the vehicle and the target operation ([0107, 0110, 0119, 0123]; Fig. 5-6 and Fig. 19-21 Determine immanency/ urgency information (priority information) based on current vehicle location (driving condition) and relationship between driving condition information, for example location, current speed and target operation, such as speed zone or control).

As per Claim 16, Konet et al. discloses a method of controlling a vehicle including a plurality of output devices, an in-vehicle input device-configured to receive at least one in- vehicle input from a user, and a communication circuitry, the method comprising: 
receiving an operation authentication message including an operation request message, identifier information, and priority setting information from an external station ([0048, 0060, 0063, 0084, 0087, 0110, 0123]; Fig. 1, Fig. 2, Fig. 4 Step 4100 Communication unit 1320 and interface 1370 receives a vehicle operation assistance information message, including operation information (request message), identifier information and immanency/ urgency information  (priority information) from base station 2330. This message is evaluated (authenticated) before effecting vehicle output devices); and 

While Konet et al. discloses the above limitations including receiving information from an external station, Konet et al. does not explicitly disclose that the base station is a server. 

However, Chen et al. teaches: that a base station used in a similar manner to transmit relevant information to a vehicle may be a server ([0136-0138, 0281-0283]; Fig. 9-10, Fig. 50 Road side unit 100 may be a server). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Chen et al. with the motivation being to create a communication network that achieves vehicle safety performance requirements while achieving minimal communication latency as detailed in Chen et al. [0016, 0283].

Furthermore, Konet et al. discloses: 
generating a new operation request corresponding to the operation request message when the identifier is confirmed based on the identifier and stored information ([0081, 0087, 0090-0092, 0125]; Fig. 4 Steps 4100-4300. Step 4300 is further detailed in Fig. 6. Step 6100 Controller 1300 generates vehicle control action signal (new operation request signal) corresponding to operation assistance information when an identifier is approved); Alternatively, this limitation is described in [0275, 0296]; Fig. 18 Steps 18100-18300. Step 18300 is further detailed in Fig. 20 Step 20100), 
determining priority between the new operation request and at least one existing operation request corresponding to the at least one in-vehicle input based on the priority setting information ([0090-0094, 0147-0153]; Fig. 4 Step 4300-4500. Fig. 4 Step 4400 further detailed in Fig. 7 Step 7100 – Determine no previous urgency, or lower urgency, is on display of user interface 1350 (input device) and therefore the new vehicle control action signal takes priority based on its immanency/ urgency information (priority setting information). Alternatively, this limitation is described in [0278, 0309, 0315, 0321-0322]; Fig. 18 Steps 18300-18400. Fig. 18 Step 18400 is further detailed in Fig. 21 Steps 21100 and 21200 Determine priority of new vehicle control action signal to automate driving based on immanency/ urgency information (priority setting information)), 
determining, as a target operation, an operation corresponding to a highest priority operation request among the new operation request and the at least one existing operation request ([0096, 0147-0153, 0194-0195]; Fig. 4 Step 4500, Fig. 7 Steps 7100 Determine new control information takes priority for display output. Alternatively, this limitation is described in [0278, 0322]; Fig. 18 Step 18400; Fig. 21 Steps 21100 and 21200 Determine automated vehicle control action takes priority), and 
controlling a first output device capable of performing the target operation among the plurality of output devices to perform the target operation ([0096, 0194-0195]; Fig. 4 Step 4500 Output vehicle control information through user interface 1350 display or audio (output devices; Alternatively, this limitation is described in [0278, 0322]; Fig. 18 Step 18400 Output vehicle control through powertrain 1200 (output device) control of steering, acceleration/ deceleration etc.), 
2wherein the priority setting information represents priority between the new operation request and the at least one existing operation request corresponding to at least one in-vehicle input ([0090-0094, 0147-0153]; Fig. 4 Step 4300-4500. Fig. 4 Step 4400 further detailed in Fig. 7 Step 7100 - Immanency/ urgency information (priority setting information) is used to determine new display signal takes priority. Alternatively, this limitation is described in [0278, 0309, 0315, 0321-0322]; Fig. 18 Steps 18300-18400. Fig. 18 Step 18400 is further detailed in Fig. 21 Steps 21100 and 21200 Immanency/ urgency information (priority setting information) is used to determine priority of new vehicle control action signal to automated driving)

While Konet et al. discloses the above limitations including receiving operation authentication message including the identifier information and confirming the identifier based on the identifier and stored information, Konet et al. does not explicitly disclose: the operation authentication message includes an encrypted identifier and generating a new operation request signal when the encrypted identifier is identical to an encrypted identifier stored in the memory of the vehicle. 

	However, Martin et al. teaches: the operation authentication message includes an encrypted identifier and generating a new operation request signal when the encrypted identifier is identical to an encrypted identifier stored in the memory of the vehicle ([0035-0036, 0055-0058]; Fig. 1-3 Vehicle driving command includes encryption key and is verified based on match with the key stored in the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Martin et al. with the motivation being to improve security of communication to an autonomous vehicle and avoid attacks or malicious messages being sent to the autonomous vehicle as detailed in Martin et al. [0002, 0018]. 

As per Claim 17, Konet et al. discloses the method of claim 16, wherein the operation request message comprises an transmitted by the external server based on driving condition information of the vehicle ([0063, 0071-0072, 0107]; Base station 2330 including computing device sends vehicle operation assistance information, for example collision information, speed zone information based on location of vehicle (driving condition)).

While Konet et al. discloses the above instructions, including an instruction message being transmitted based on a driving condition of the vehicle, Konet et al. does not explicitly disclose: the instruction message being authenticated by the external server based on driving condition information of the vehicle. 

However, Chen et al. teaches: instruction message being authenticated by the external server based on driving condition information of the vehicle ([0136-0138, 0281-0283]; Fig. 9-10, Fig. 50 Road side unit 100 may be a server and may authenticate messages received from an external device, such as another roadside unit or computer equipment, to determine whether it is relevant to particular vehicles).
The motivation to combine Konet et al. and Chen et al. is provided in rejection to claim 16. 

As per Claim 18, Konet et al. discloses the method of claim 16, further comprising: 

Konet et al. does not disclose: 
controlling the communication

However, Martin et al. teaches:
controlling the communication([0019, 0045, 0047-0050]; Fig. 1, Fig. 5 Vehicle 102 sends vehicle key and vehicle identification information, stored in storage of vehicle, to the server 142).
The motivation to combine Konet et al. and Martin et al. is provided in rejection to claim 16. 

As per Claim 19, Konet et al. discloses the method of claim 16, wherein the priority setting information is generated by the external server based on driving condition information of the vehicle ([0107, 0110, 0119, 0123]; Determine immanency/ urgency information (priority information) based on current vehicle location (driving condition) and this information is used to determine priority over existing display settings or existing manual driving controls, for example).

As per Claim 20, Konet et al. discloses the method of claim 16, wherein the controlling of the first output device ([0096, 0194-0195]; Fig. 4 Step 4500 Output vehicle control information through user interface 1350 display or audio (output devices) when it takes priority to existing displayed information, as detailed in Step 4400 – Fig. 7 Step 7100. Alternatively, this limitation is described in [0278, 0322]; Fig. 18 Step 18400 Output vehicle control through powertrain 1200 (output device) control of steering, acceleration/ deceleration etc. when it takes priority over manual driving as detailed in Fig. 21 Steps 21100 and 21200).

As per Claim 23, Konet et al. discloses a method of controlling the server of the Claim 8, the server including a communication
processing vehicle identifier information ([0084, 0087]; Fig. 2 Operation assistance information message may include an identifier)
transmitting an ([0059, 0063, 0071-0072, 0096, 0278]; Fig. 4 and Fig. 18 Base station 2330 including computing device sends vehicle operation assistance information, for example collision information, speed zone information etc. to control vehicle operations, such as display/ audio, steering, acceleration/ deceleration, based on location of vehicle (driving condition) when receiving the operation assistance information from communication device 2400 (external device)); 

While Konet et al. discloses the above limitations including a base station that transmits the instructions when receiving the operation message from an external device, Konet et al. does not explicitly disclose that the base station is a server and that the transmitted instructions are authenticated. 

However, Chen et al. teaches: that a base station used in a similar manner to receive information from a communication device and transmit relevant information to a vehicle may be a server that authenticates an instruction when receiving the operation request message from an external device ([0136-0138, 0281-0283]; Fig. 9-10, Fig. 50 Road side unit 100 may be a server and may authenticate messages received from an external device, such as another roadside unit or computer equipment, to determine whether it is relevant to particular vehicles). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Chen et al. with the motivation being to create a communication network that achieves vehicle safety performance requirements while achieving minimal communication latency as detailed in Chen et al. [0016, 0283].

Furthermore, Konet et al. discloses: 
determining priority setting information corresponding to the operation request message based on the driving condition information ([0107, 0110, 0119, 0123]; Determine immanency/ urgency information (priority information) based on current vehicle location (driving condition), for example, using the steps of Fig. 5.), and 
controlling the communication ([0060, 0084, 0087, 0110, 0123]; Fig. 2, Fig. 4 Base station 2330 sends vehicle operation assistance information message, including operation information (request message), identifier information and immanency/ urgency information  (priority information) from base station 2330. This message is evaluated (authenticated) before effecting vehicle output devices), 
wherein the priority setting information represents priority between a new operation request corresponding to the operation request message and at least one existing operation request corresponding to at least one in-vehicle input ([0090-0094, 0147-0153]; Fig. 4 Step 4300-4500. Fig. 4 Step 4400 further detailed in Fig. 7 Step 7100 - Immanency/ urgency information (priority setting information) is used to determine new display signal takes priority. Alternatively, this limitation is described in [0278, 0309, 0315, 0321-0322]; Fig. 18 Steps 18300-18400. Fig. 18 Step 18400 is further detailed in Fig. 21 Steps 21100 and 21200 Immanency/ urgency information (priority setting information) is used to determine priority of new vehicle control action signal to automated driving).

	While Konet et al. discloses sending the operation authentication message as detailed above, including identifier information, Konet et al. does not disclose: memory configured to store a vehicle identification number received from a vehicle and an encrypted identifier received from the vehicle

	However, Martin et al. teaches: memory configured to store a vehicle identification number received from a vehicle and an encrypted identifier received from the vehicle ([0019, 0045, 0047-0050, 0058-0059]; Fig. 1, Fig. 6 Data store 138 stores vehicle keys and vehicle identification information which are received from a vehicle and sends a control message to the vehicle which includes the vehicle key). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Martin et al. with the motivation being to improve security of communication to an autonomous vehicle and avoid attacks or malicious messages being sent to the autonomous vehicle as detailed in Martin et al. [0002, 0018]. 

As per Claim 25, Konet et al. discloses the control method of claim 23, wherein the operation request message comprises an ([0063, 0071-0072, 0107, 0096, 0278]; Base station 2330 including computing device sends vehicle operation assistance information, for example collision information, speed zone information based on location of vehicle (driving condition) to control vehicle operations, such as display/ audio, steering, acceleration/ deceleration).

As per Claim 26, Konet et al. discloses the control method of claim 23, wherein the transmitting of the execution command of the target operation in the operation request message comprises authenticating the instruction to execute the target operation in the operation request message based on driving condition information of the vehicle and pre-stored information about a relation between the driving condition information of the vehicle and the target operation ([0059, 0063, 0071-0072, 0107]; Base station 2330 including computing device sends vehicle operation assistance information, for example collision information, speed zone information relative to location of vehicle (relation between driving condition and target operation)).

While Konet et al. discloses the above limitations, Konet et al. does not explicitly disclose that the transmitted information is authenticated and that the information used to authenticate the message is pre-stored information. 

However, Chen et al. teaches: messages can be authenticated based on driving condition information of the vehicle and pre-stored information about a relationship between the 10driving condition information of the vehicle and the target operation ([0100, 0150, 0283] Safety messages can be authenticated based on vehicle position information and pre-stored information about vehicle position, for example in a certain LPG group, and relationship to collision avoidance location).
	The motivation to combine Konet et al. and Chen et al. is provided in rejection to claim 23. 

As per Claim 28, Konet et al. discloses the control method of claim 23, wherein the determining of the priority setting information comprises- determining the priority setting information based on the driving condition information of the vehicle and pre-stored information about a relation between the driving condition information of the vehicle and the target operation ([0107, 0110, 0119, 0123]; Fig. 5-6 and Fig. 19-21 Determine immanency/ urgency information (priority information) based on current vehicle location (driving condition) and relationship between driving condition information, for example location, current speed and target operation, such as speed zone or control).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Konet et al. (US 2016/0375767 A1) in view of Chen et al. (US 2008/0095163 A1) in further view of Martin et al. (US 2016/0362084 A1) in further view of Yoon et al. (US 2019/0163186 A1).


As per Claim 6, Konet et al. discloses the vehicle of claim 1, wherein the at least one processor comprises a plurality of input interfaces configured to receive an execution command for an operation of the vehicle, and to generate an operation request ([0040, 0045, 0050-0051, 0228] Processor 1330 interfaces with acceleration, steering etc. through 1200 and user interface 1350 which receives input from the driver and communication unit 1320 (input interfaces)), and 
determine a first interface corresponding to an operation of the operation request message among the plurality of input interfaces and generate a new operation request ([0040, 0045, 0050-0051, 0087, 0125, 0228] Generate operation request to control vehicle action based on input received from communication unit. Therefore, the relevant interface is determined)

While Konet et al. discloses the above limitations, Konet et al. does not explicitly disclose state that the first input interface generates the operation request.  

However, Yoon et al. teaches: an input interface can generate the operation information ([0250, 0252, 0254]; Fig. 7 Information related to the driving of the vehicle is generated by input interfaces, for example communication device interface, maneuvering device interface etc.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Yoon et al. with the motivation being to coordinate processing of different inputs and control the vehicle to avoid obstacles and improve safety as detailed in [0007, 0009]. 

As per Claim 21, Konet et al. discloses the method of claim 16, wherein the vehicle comprises a comprises a plurality of input interfaces configured to receive an execution command for an operation of the vehicle, and to generate an operation request ([0040, 0045, 0050-0051, 0228] Processor 1330 interfaces with acceleration, steering etc. through 1200 and user interface 1350 which receives input from the driver and communication unit 1320 (input interfaces)), and 
determine a first interface corresponding to an operation of the operation request message among the plurality of input interfaces and generate a new operation request ([0040, 0045, 0050-0051, 0087, 0125, 0228] Generate operation request to control vehicle action based on input received from communication unit. Therefore, the relevant interface is determined)

While Konet et al. discloses the above limitations, Konet et al. does not explicitly disclose state that the first input interface generates the operation request.  

However, Yoon et al. teaches: an input interface can generate the operation information ([0250, 0252, 0254]; Fig. 7 Information related to the driving of the vehicle is generated by input interfaces, for example communication device interface, maneuvering device interface etc.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Yoon et al. with the motivation being to coordinate processing of different inputs and control the vehicle to avoid obstacles and improve safety as detailed in [0007, 0009]. 

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Konet et al. (US 2016/0375767 A1) in view of Chen et al. (US 2008/0095163 A1) in further view of Martin et al. (US 2016/0362084 A1) in further view of Belleschi et al. (US 2019/0123923 A1).

As per Claim 7, Konet et al. discloses the vehicle of claim 1, 

Konet et al. does not disclose: 
wherein the at least one processor is configured to: 
obtain at least one of operation condition information of the target operation or device condition information of the first output device from the first output device, 
determine whether the target operation has been performed based on the at least one of the operation condition information
control the communication

However, Belleschi et al. teaches: 
wherein the at least one processor is configured to: 
obtain at least one of operation condition information of the target operation or([0051, 0095-0096, 0099] Vehicle 400 obtains information indicating that the message of the target operation includes an error); 
determine whether the target operation has been performed based on the at least one of the operation condition information([0099]; Determine negative feedback indicating no operation performed); and 
control the communication([0099, 0103] Transmit feedback through transmitter 420 (communication device)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Belleschi et al. with the motivation being to increase the reliability of wireless communication by allowing feedback as detailed in Belleschi et al. [0001]. 

As per Claim 22, Konet et al. discloses the method of claim 16, further comprising: 

Konet et al. does not disclose: 
obtaining at least one of operation condition information of the target operation or
determining whether the target operation has been performed based on the at least one of the operation condition information
controlling the communication

However, Belleschi et al. teaches: 
obtaining at least one of operation condition information of the target operation or([0051, 0095-0096, 0099] Vehicle 400 obtains information indicating that the message of the target operation includes an error); 
determining whether the target operation has been performed based on the at least one of the operation condition information([0099]; Determine negative feedback indicating no operation performed); and 
controlling the communication([0099, 0103] Transmit feedback through transmitter 420 (communication device)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konet et al. to include the above limitations as detailed in Belleschi et al. with the motivation being to increase the reliability of wireless communication by allowing feedback as detailed in Belleschi et al. [0001]. 

Alternatively, Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0095163 A1) in further view of Martin et al. (US 2016/0362084 A1) in further view of Konet et al. (US 2016/0375767 A1). 

As per Claim 8, Chen et al. discloses a server comprising: 
a communication circuitry ([0136-0138, 0149]; Fig. 9-11 Roadside unit 100 is a server including a transmission/ reception section 1120); 
a memory configured to store a vehicle identification ([0113-0115, 0150, 0269]; Memory section 1100 stores vehicle identification information); and 
at least one processor configured to: 
authenticate an condition information ([0113, 0136-0138, 0281-0283]; Fig. 9-10, Fig. 50 Road side unit 100 may be a server and may authenticate messages received from an external device, such as another roadside unit or backbone equipment, to determine whether it is relevant to particular vehicles), 
control the communication circuitry to transmit an operation authentication message including the operation request message and identification information to the vehicle ([0113-0114, 0281-0283]; Road side unit may send authenticated safety message, which may include collision avoidance information and identification information to vehicle), 

Regarding the message including the encrypted identifier: 
While Chen et al. discloses the above limitations including storing identification information and transmitting identification information, Chen et al. does not explicitly disclose: : memory configured to store a vehicle identification number received from a vehicle and an encrypted identifier received from the vehicle. 

However, Martin et al. teaches: memory configured to store a vehicle identification number received from a vehicle and an encrypted identifier received from the vehicle ([0019, 0045, 0047-0050, 0058-0059]; Fig. 1, Fig. 6 Data store 138 stores vehicle keys and vehicle identification information which are received from a vehicle and sends a control message to the vehicle which includes the vehicle key). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Martin et al. with the motivation being to improve security of communication to an autonomous vehicle and avoid attacks or malicious messages being sent to the autonomous vehicle as detailed in Martin et al. [0002, 0018]. 

Regarding message including priority information: 
While Chen et al. discloses determining whether the message would be relevant to a particular vehicle, Chen et al. does not disclose: determine priority setting information corresponding to the operation request message based on the driving condition information, wherein the priority setting information represents priority between a new operation request corresponding to the operation request message and at least one existing operation request corresponding to at least one in-vehicle input.
	However, Konet et al. teaches: determining priority setting information corresponding to the operation request message based on the driving condition information ([0107, 0110, 0119, 0123]; Determine immanency/ urgency information (priority information) based on current vehicle location (driving condition), for example, using the steps of Fig. 5.), wherein the priority setting information represents priority between a new operation request corresponding to the operation request message and at least one existing operation request corresponding to at least one in-vehicle input ([0090-0094, 0147-0153]; Fig. 4 Step 4300-4500. Fig. 4 Step 4400 further detailed in Fig. 7 Step 7100 - Immanency/ urgency information (priority setting information) is used to determine new display signal takes priority. Alternatively, this limitation is described in [0278, 0309, 0315, 0321-0322]; Fig. 18 Steps 18300-18400. Fig. 18 Step 18400 is further detailed in Fig. 21 Steps 21100 and 21200 Immanency/ urgency information (priority setting information) is used to determine priority of new vehicle control action signal to automated driving).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Konet et al. with the motivation being to provide minimally distracting information to the driver and allow for safe and efficient operation of the vehicle as detailed in Konet et al. [0036-0037].  

As per Claim 23, Chen et al. discloses a method of controlling the server of the Claim 8, the server including a 20communication device and a storage, the method comprising: 
storing a vehicle identification ([0113-0115, 0150, 0269]; Memory section 1100 stores vehicle identification information); and 
authenticating an ([0113, 0136-0138, 0281-0283]; Fig. 9-10, Fig. 50 Road side unit 100 may be a server and may authenticate messages received from an external device, such as another roadside unit or backbone equipment, to determine whether it is relevant to particular vehicles), 
controlling the communication circuitry to transmit an operation authentication message including the operation request message and identification information to the vehicle ([0113-0114, 0281-0283]; Road side unit may send authenticated safety message, which may include collision avoidance information and identification information to vehicle), 

Regarding the message including the encrypted identifier: 
While Chen et al. discloses the above limitations including storing identification information and transmitting identification information, Chen et al. does not explicitly disclose: : memory configured to store a vehicle identification number received from a vehicle and an encrypted identifier received from the vehicle. 

However, Martin et al. teaches: memory configured to store a vehicle identification number received from a vehicle and an encrypted identifier received from the vehicle ([0019, 0045, 0047-0050, 0058-0059]; Fig. 1, Fig. 6 Data store 138 stores vehicle keys and vehicle identification information which are received from a vehicle and sends a control message to the vehicle which includes the vehicle key). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Martin et al. with the motivation being to improve security of communication to an autonomous vehicle and avoid attacks or malicious messages being sent to the autonomous vehicle as detailed in Martin et al. [0002, 0018]. 

Regarding message including priority information: 
While Chen et al. discloses determining whether the message would be relevant to a particular vehicle, Chen et al. does not disclose: determine priority setting information corresponding to the operation request message based on the driving condition information, wherein the priority setting information represents priority between a new operation request corresponding to the operation request message and at least one existing operation request corresponding to at least one in-vehicle input.
	However, Konet et al. teaches: determining priority setting information corresponding to the operation request message based on the driving condition information ([0107, 0110, 0119, 0123]; Determine immanency/ urgency information (priority information) based on current vehicle location (driving condition), for example, using the steps of Fig. 5.), wherein the priority setting information represents priority between a new operation request corresponding to the operation request message and at least one existing operation request corresponding to at least one in-vehicle input ([0090-0094, 0147-0153]; Fig. 4 Step 4300-4500. Fig. 4 Step 4400 further detailed in Fig. 7 Step 7100 - Immanency/ urgency information (priority setting information) is used to determine new display signal takes priority. Alternatively, this limitation is described in [0278, 0309, 0315, 0321-0322]; Fig. 18 Steps 18300-18400. Fig. 18 Step 18400 is further detailed in Fig. 21 Steps 21100 and 21200 Immanency/ urgency information (priority setting information) is used to determine priority of new vehicle control action signal to automated driving).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Konet et al. with the motivation being to provide minimally distracting information to the driver and allow for safe and efficient operation of the vehicle as detailed in Konet et al. [0036-0037].  

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0095163 A1) in further view of Martin et al. (US 2016/0362084 A1) in further view of Konet et al. (US 2016/0375767 A1) in further view of Belleschi et al. (US 2019/0123923 A1). 

As per Claim 14, Chen et al. discloses the server of claim 8, 

Chen et al. does not disclose: 
wherein the at least one processor is configured to determine whether to resend the operation authentication message based on a feedback message indicating whether the target operation has been performed when receiving the feedback message from the vehicle.

However, Belleschi et al. teaches:
wherein the at least one processor is configured to determine whether to resend the operation authentication message based on a feedback message indicating whether the target operation has been performed when receiving the feedback message from the vehicle ([0051, 0095-0096, 0099, 0116, 0121]; Fig. 5, Fig. 6 Processor 630 determines whether the retransmit a message based on feedback from the vehicle, send negative feedback, which indicates that no operation is performed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Belleschi et al. with the motivation being to increase the reliability of wireless communication by allowing feedback as detailed in Belleschi et al. [0001]. 

As per Claim 29, Chen et al. discloses the control method of claim 23, further comprising: receiving feedback messages ([0117]; Fig. 9 Vehicle will respond to messages from the RSU 100).

Chen et al. does not disclose: 
determining whether to resend the operation authentication message based on a feedback message indicating whether the target operation has been performed when receiving the feedback message from the vehicle.

However, Belleschi et al. teaches:
determining whether to resend the operation authentication message based on a feedback message indicating whether the target operation has been performed when receiving the feedback message from the vehicle ([0051, 0095-0096, 0099, 0116, 0121]; Fig. 5, Fig. 6 Processor 630 determines whether the retransmit a message based on feedback from the vehicle, send negative feedback, which indicates that no operation is performed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Belleschi et al. with the motivation being to increase the reliability of wireless communication by allowing feedback as detailed in Belleschi et al. [0001]. 

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0095163 A1) in further view of Martin et al. (US 2016/0362084 A1) in further view of Konet et al. (US 2016/0375767 A1) in further view of Huang et al. (US 2015/0092661 A1).

As per Claim 15, Chen et al. discloses the server of claim 8, 

Chen et al. does not disclose: 
wherein the at least one processor is configured to control the communication 

However, Huang et al. teaches: 
wherein the at least one processor is configured to control the communication ([0043, 0047, 0062] Source may re-transmit information if acknowledgement not received in predetermined time period).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Huang et al. with the motivation being to perform more reliable data transmission as detailed in Huang et al. [0043].


As per Claim 30, Chen et al. discloses the control method of claim 23, further comprising: receiving feedback messages ([0117]; Fig. 9 Vehicle will respond to messages from the RSU 100)

Chen et al. does not disclose: 
controlling the communication circuitry to resend the operation authentication message when failing to receive a feedback message, indicating whether the target operation has been performed, for a predetermined period of time.

However, Huang et al. teaches: 
controlling the communication circuitry to resend the operation authentication message when failing to receive a feedback message, indicating whether the target operation has been performed, for a predetermined period of time ([0043, 0047, 0062] Source may re-transmit information if acknowledgement not received in predetermined time period).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. to include the above limitations as detailed in Huang et al. with the motivation being to perform more reliable data transmission as detailed in Huang et al. [0043].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669         

/JESS WHITTINGTON/Examiner, Art Unit 3669